 

Case 4:17-cv-01930 Document 31 Filed on 10/23/18 in TXSD Page 1 of 3

‘uted States t peed UNITED STATES COURT OF APPEALS

    

FILED FOR THE FIFTH aroun Goxte
O k
OCT 23 2018 aN evi\AS
No. 18-20163
David J. Bradley, Clerk of Court
A True Copy
Certified order issued Oct 23, 2018
FRANKLIN CARL JONES, 4 Ww. 0

Clerk, U:S. Court of Appeals, Fifth Circuit
Petitioner-Appellant

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent-Appellee

 

Appeal from the United States District Court
for the Southern District of Texas

 

ORDER:

Franklin Carl Jones, Texas prisoner # 1224452, was convicted by a jury
of aggravated robbery and received a sentence of 50 years in prison. The
district court denied his 28 U.S.C. § 2254 petition as untimely. In addition, the
district court denied his motion to alter or amend the judgment, filed pursuant
to Federal Rule of Civil Procedure 60(b), in which Jones challenged the district
court’s conclusion that he was not entitled to equitable tolling. He now seeks
a certificate of appealability (COA), in which he argues that his trial counsel
rendered ineffective assistance and that the trial court lacked jurisdiction over
the criminal proceedings because he was incompetent to proceed.

To obtain a COA, Jones must make “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(3). This requires him to
 

Case 4:17-cv-01930 Document 31 Filed on 10/23/18 in TXSD Page 2 of 3

No. 18-20163

demonstrates “that jurists of reason could disagree with the district court’s
resolution of his constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-
El v. Cockrell, 537 U.S. 322, 327 (2008).

Jones’s notice of appeal is timely only as to the district court’s denial of
his Rule 60(b) motion. Because Jones has failed to brief any argument
challenging the denial of his Rule 60(b) motion, he has abandoned the sole
ground for appeal. See Bailey v. Cain, 609 F.3d 7638, 767 (5th Cir. 2010);
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999). He has not established
that reasonable jurists would conclude that the denial of Rule 60(b) relief
constituted an abuse of discretion. See Hernandez v. Thaler, 630 F.3d 420, 428
(5th Cir. 2011).

Accordingly, Jones’s motion for a COA is DENIED. His motion for leave
to file amended exhibits is likewise DENIED.

/s/ Priscilla R. Qwen
PRISCILLA R. OWEN
UNITED STATES CIRCUIT JUDGE
 

 

Case 4:17-cv-01930 Document 31 Filed on 10/23/18 in TXSD Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W., CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE
NEW ORLEANS, LA 70130

October 23, 2018

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 18-20163 Franklin Jones v. Lorie Davis, Director
USDC No. 4:17-CV-1930

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

Vpuntenk andar

By:

Christina A. Gardner, Deputy Clerk
504-310-7684

 

cc w/encl:
Mr. Franklin Carl Jones
Ms. Jessica Michelle Manojlovich
Mr. Edward Larry Marshall
